Citation Nr: 1224377	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  95-25 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for a heart disorder.  

4.  Entitlement to service connection for cold weather injuries.  

5.  Entitlement to service connection for the residuals of taking Seldane and Erythromycin, with blackouts and dizziness. 

6.  Entitlement to service connection for a skin disorder.  

7.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.  

8.  Entitlement to service connection for bilateral pes planus.  

9.  Entitlement to service connection for the residuals of a left hand injury.  

10.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the right knee and donor site residuals of a right knee bone graft.  

11.  Entitlement to an increased disability evaluation for the post-operative residuals of a right subtalar joint fusion, to include a rating in excess of 10 percent prior to December 1, 2003, and a rating in excess of 20 percent as of December 1, 2003.  

12.  Entitlement to an increased disability evaluation for irritable bowel syndrome, to include an initial compensable disability evaluation prior to February 3, 2005, and a disability evaluation in excess of 10 percent as of February 3, 2005.  

13.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from May 1976 to May 1979 and from August 1984 to February 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This case was previously before the Board in June 1999.  At this time, the Board determined that new and material evidence had been submitted to reopen claims of entitlement to service connection for a psychiatric disorder, pes planus, and the residuals of a left hand injury.  The Board remanded the case for further development.  The case was eventually returned to the Board, and in April 2008, the Board denied the claims of entitlement to service connection for an eye disorder (on a primary basis), a heart disorder, residuals of cold weather injuries, prostatitis, the residuals of taking Seldane and Erythromycin, pes planus and chronic gastritis.  The remaining claims on appeal were remanded for further evidentiary development.  

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in January 2011, the Court issued a decision.  The Veteran did not challenge the Board's findings pertaining to chronic gastritis, so this issue was deemed abandoned.  The Court also affirmed the Board's denial of service connection for prostatitis.  The remaining issues, however, were vacated and remanded back to the Board for further adjudication.  

The Veteran additionally alleges that he cannot work as a result of his disabilities.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of medical disability, (2) makes a claim for the highest possible rating for the disability, and (3) submits evidence of unemployability due to the disability, an informal claim is raised under 38 C.F.R. § 3.155(a) for a total disability rating based on individual unemployability (TDIU).  And as the U. S. Court of Appeals for Veterans Claims (Court/CAVC) more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the Board's Central Office in Washington, DC in January 2008.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The Board notes that the record also contains claims of entitlement to an effective date prior to December 1, 2003, for the assignment of a 20 percent disability evaluation for the post-operative residuals of a right subtalar joint fusion, and, entitlement to an effective date prior to February 3, 2005, for the assignment of a 10 percent disability evaluation for irritable bowel syndrome.  However, these claims are duplicative of claims already on appeal - namely, entitlement to increased disability evaluations for these service-connected disabilities.  Therefore, rather than performing the same analysis for duplicative claims, the Board will continue to treat the Veteran's claims as increased rating claims, to include a higher rating for post-operative residuals of a right subtalar joint fusion, both before and after December 1, 2003, and entitlement to a higher rating for irritable bowel syndrome, both before and after February 3, 2005.  

The issue of entitlement to service connection for a lumbar spine disability has been repeatedly raised by the Veteran.  However, this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for sinusitis, a heart disorder, cold weather injuries, residuals of taking Seldane and Erythromycin, bilateral pes planus and the residuals of a left hand injury, and, entitlement to higher disability evaluations for degenerative joint disease of the right knee and donor site residuals, the post-operative residuals of a right subtalar joint fusion, and irritable bowel syndrome, and, entitlement to TDIU benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lipoma of the right lower back, which was surgically removed during the pendency of this claim, manifested during active military service.  

2.  Pseudofolliculitis barbae manifested during active military service, and was noted after separation from active duty during the pendency of the Veteran's claim.  

3.  The Veteran does not suffer from a psychiatric disability that manifested during, or as a result of, active military service, nor does he suffer from such a disability that was aggravated by a period of active military service.  

4.  The Veteran does not suffer from an eye disability that manifested during, or as a result of, active military service, nor does he suffer from such a disability that was aggravated by a period of active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a lipoma of the right lower back have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for establishing entitlement to service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for establishing entitlement to service connection for a psychiatric disability, to include schizoaffective disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for establishing entitlement to service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the present case, the unfavorable rating decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current § 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial rating decision, the RO did not err in not providing such notice.  Rather, the Veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  Letters sent to the Veteran in September 2003 and June 2008 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, the Veteran has received numerous VA medical examinations, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private treatment records and Social Security Administration (SSA) records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  The Veteran's representative did request that VA obtain a copy of an October 2011 magnetic resonance image (MRI) before appellate review proceeded.  However, the record reflects that the Veteran has already provided VA with a copy of the October 2011 MRI report.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its April 2008 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The Veteran was provided with additional notice and he was scheduled for the requested examinations.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as psychoses, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

For purposes of basic entitlement to service-connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  

If a preexisting disability is noted upon entry into service, the veteran cannot bring a claim for direct service connection for that disability, but the veteran may bring a claim for aggravation of that disability.  In that case, § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service.  38 C.F.R. § 4.22.  

Finally, 38 C.F.R. § 3.303(c) automatically excludes certain disorders from service connection.  Thus, congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Skin Disorder

According to the Veteran's May 1976 enlistment examination, an evaluation of the skin/lymphatic system was deemed to be abnormal.  Specifically, the Veteran was noted to have an allergy to Penicillin.  No actual skin disability was assigned, and the Veteran denied a history of skin diseases in his report of medical history associated with this examination.  Therefore, there is no evidence of a preexisting skin disability at the time of enlistment.  Subsequent in-service treatment records reflect that the Veteran was seen with complaints of a rash on his arms, back and foot for the past four days.  The Veteran was diagnosed with rule out contact dermatitis.  A treatment record dated December 1976 notes that the Veteran was suffering from tinea cruris of the right thigh.  He was instructed to take warm soaks.  In September 1977, the Veteran was seen with irritation after shaving.  He was diagnosed with pseudofolliculitis barbae.  According to a February 1979 record, the Veteran was suffering from pseudofolliculitis.  Both of these records advised the Veteran to not shave for thirty days.  A number of other records from the 1970s reflect diagnoses and treatment for pseudofolliculitis barbae.  A July 1978 record also reflects that the Veteran was complaining of a rash on his lower back for the past two weeks with intermittent itching.  He also reported a rash on his stomach that would come and go.  The Veteran was diagnosed with rule out fungal infection.  However, an evaluation of the Veteran's skin was deemed to be normal at the time of his May 1979 separation examination.  

According to an April 1980 private treatment note, prepared while the Veteran was not on active duty, the Veteran was suffering from beard dermatitis.  An August 1981 record also notes allergic contact dermatitis and herpes progenitalis.  The record also contains a dermatology note dated either August 1982 or August 1992 (the handwriting is not entirely legible).  Nonetheless, this document simply notes cutaneous eruptions on both arms due to poison ivy.  

Treatment records from the Veteran's second period of active duty also reflect treatment for skin conditions.  A treatment record dated May 1985 also notes that the Veteran had bumps on his face that were irritated by shaving.  In April 1987, the Veteran was seen for an upper respiratory infection.  It was also noted that he was suffering from erythema without pustules or exudant of the neck.  A February 1990 record notes that the Veteran had a lump on the right lower back.  The diagnosis was probable lipoma.  A July 1990 record notes that the skin was clear with no rash.  In October 1991, the Veteran was seen with a three week history of a rash.  This was felt to most likely be either contact dermatitis or nummular eczema.  

Following his separation from active duty, the Veteran was afforded a VA examination of the skin in December 1993.  Examination revealed some residual hypopigmented marking on the penis with areas of recurrent herpes simplex.  There was also a mild chronic toenail onychomycosis and a scar of the original infection of the right upper thigh.  The examiner also noted a history of pseudofolliculitis of the beard.  The examiner noted that "all the above" were service-connected.  

According to a May 1994 VA treatment record, the Veteran had a lipoma of the right lower back since 1988.  This was removed in May 1994.  The Veteran was seen in February 1999 with complaints of itching of the back.  He was diagnosed with acne of the back at this time.  Another February 1999 record confirms that these lesions appeared to be adult acne.  

The Veteran was treated by VA on an outpatient basis in April 2003 for complaints of multiple skin eruptions.  Examination revealed tiny to small skin tags of the neck area, on his axilla and around his ankle.  The examining nurse practitioner assured the Veteran that these were entirely normal.  The Veteran also called the VA Medical Center (VAMC) in April 2003, complaining of a rash on his left knee for the past three weeks.  

The Veteran was seen in August 2004 by VA for a number of different complaints.  It was noted that the Veteran's back did have 2 millimeter (mm) hyperpigmented spots "sort of all over."  It was noted that the rash on the Veteran's back appeared to be chronic.  

Private dermatology records from 2007 note a diagnosis of seborrheic dermatitis.  A June 2008 record also notes the presence of a rash on the Veteran's chest for the past week.  This was noted to be questionable folliculitis.  The Veteran also reported toenail fungus for "years."  The Veteran was treated for seborrheic dermatitis in September 2009.  

The Veteran was afforded a VA examination of the skin in January 2010.  A number of different skin disorders were noted to be claimed, including seborrheic dermatitis, a rash of the chest, tinea pedis and onychomycosis, tinea cruris and eczema of the penis.  The examiner opined that onychomycosis of the toenails was not related to military service.  It was noted that there was no documentation of this condition during military service and the Veteran's previous episodes of poison ivy/contact dermatitis had no relationship to this condition.  Likewise, the Veteran's herpes simplex could not be related to military service without resort to mere speculation.  The examiner noted that a February 2006 record indicated that the Veteran was sexually active with more than one partner.  Also, herpes simplex was not caused by poison ivy or contact dermatitis.  Finally, the examiner opined that the Veteran's seborrheic dermatitis was not related to military service.  The Veteran himself indicated that this condition did not manifest until 2005.  There were also no records of this condition during active service and poison ivy/contact dermatitis had no relationship to this condition.  The Veteran's contact dermatitis and poison ivy resolved during military service and no other dermatologic conditions or issues were found upon the present examination.  

The record also contains a March 2010 VA dermatology consultation note.  This record notes that the Veteran was diagnosed with seborrheic dermatitis with an outside physician.  The Veteran was treating this condition with steroids, but this was discontinued due to skin thinning.  The Veteran also reported a rash on his chest, as well as two different penile rashes.  Examination revealed the Veteran's seborrheic dermatitis to be well-controlled.  It was also noted that the Veteran may have had a fixed drug eruption to Motrin, but that no current rash possibly related to a fixed drug eruption was seen.  The Veteran's history also suggested recurrent herpes outbreaks of the penis with no current outbreak.  

The above evidence demonstrates that the Veteran is entitled to service connection for skin disabilities, to include a lipoma of the right lower back and pseudofolliculitis barbae.  The Veteran has asserted on a number of occasions that he considered this condition to be part of his skin disability claim.  A February 1990 record clearly demonstrates that the Veteran's lipoma manifested during military service.  Records from May 1994 reflect that this condition persisted following the Veteran's separation from active duty until surgery was performed at this time.  The Board recognizes that no residuals were noted during the Veteran's most recent VA examination.  However, the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran's current claim was received by VA in February 1993.  

The record also reflects consistent treatment for pseudofolliculitis barbae during military service.  This condition was also noted upon VA examination in December 1993 following separation from active duty.  Again, the Veteran's claim was originally filed in February 1993.  The Board recognizes that the Veteran has not specifically claimed service connection for pseudofolliculitis barbae.  However, during the pendency of his claim, he has repeatedly indicated that he is seeking service connection for any disability of the skin.  See Brokowski v. Shinseki, 23 Vet. App. 79 (holding that a Veteran submits a proper claim when he reasonably describes the nature of the disability for which service connection is being sought).  The Veteran has frequently described his skin disability in various ways, suggesting that he has been seeking treatment for any disability of the skin.  

However, the preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for any other skin disability.  The Veteran's service treatment records do not reflect that the Veteran was diagnosed with a chronic skin disability prior to his separation from active duty.  There is evidence of skin treatment during military service, but the January 2010 VA examiner opined that contact dermatitis and poison ivy resolved during military service.  The examiner further opined that the Veteran's seborrheic dermatitis did not manifest as a result of active military service, as this condition was not diagnosed until the mid-2000s (as conceded by the Veteran).  

The record also reflects that herpes progenitalis was diagnosed in August 1981.  The Veteran was not on active duty at this time.  A previous separation examination from May 1979, however, determined that the Veteran's skin was normal.  There was no mention of herpes at this time.  As such, it appears that the Veteran's herpes was acquired while he was not on active duty.  There is no evidence of record to suggest that the Veteran's herpes was permanently aggravated as a result of his subsequent active military service.  As such, service connection is not warranted.  

The Board recognizes that the Veteran believes he is entitled to service connection for numerous other skin disorders.  However, the record contains no evidence to suggest that the Veteran is competent to relate his current, intermittent, skin conditions to military service.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  While he is certainly competent to testify to chronic symptomatology, the record does not reflect that he is competent to relate other diseases, such as herpes or dermatitis, to military service.  As such, the medical opinions offered by the Veteran fail to demonstrate entitlement to service connection.  

Having resolved all reasonable doubt in favor of the Veteran, the Board finds that service connection for a lipoma of the right lower back and pseudofolliculitis barbae are warranted.  See 38 U.S.C. § 5107(b).  The claim is granted in this limited regard.  However, the preponderance of the evidence of record demonstrates that service connection for any other skin disorder is not warranted.

Psychiatric Disorder

There is no evidence of psychiatric treatment during the Veteran's period of military service from 1976 to 1979.  Psychiatric evaluation was deemed to be normal during both the May 1976 enlistment examination and the May 1979 separation examination.  However, a June 1979 treatment record reflects that the Veteran was "very anxious" due to a suspected venereal disease.  

The Veteran was afforded a VA examination in January 1980.  The Veteran reported that his nerves were on edge and that his hands sweated constantly.  A psychiatric evaluation, however, was noted to be negative.  An April 1980 treatment record notes that the Veteran was suffering from anxiety with increased stress on the job.  The Veteran was afforded an additional examination in August 1981.  The examiner diagnosed the Veteran with a chronic generalized anxiety disorder.  

A psychiatric evaluation performed during the March 1984 enlistment examination was deemed to be normal, and subsequent in-service records fail to reflect a diagnosis of a psychiatric disorder.  

Following separation from active duty, the Veteran was seen for a psychiatric consultation in February 1993.  It was noted that the Veteran suffered from an adjustment disorder with physical complaints.  Another February 1993 record diagnosed the Veteran with adjustment disorder with physical complaints versus a mild episode of major depression.  

The record contains a letter from the Walter Reed Army Medical Center dated May 1993.  This letter indicates that the Veteran was seeking an addendum to his medical board decision that would show he was evaluated and treated for a psychiatric illness prior to his retirement.  The author of this letter concluded that this was not feasible, as the Veteran was treated for neurovegetative complaints associated with his orthopedic injury and marital discord prior to retirement.  An Axis I diagnosis of adjustment disorder with physical complaints was assigned at this time.  

The Veteran was afforded a VA mental examination in November 1993.  The Veteran reported that he had feelings of hopelessness and helplessness, dating back to the onset of his condition in 1979.  The examiner diagnosed the Veteran with dysthymia and a mixed personality disorder with paranoid and avoidant features.  The examiner also noted that the Veteran showed some signs of depression, usually precipitated by his chronic medical problems and his way of seeing the world as a hostile environment.  The examiner concluded that the Veteran exhibited all the characteristics of having had a lifelong pattern of maladaptive behavior which fit with the criteria of a personality disorder of mixed type with paranoid and avoidant features.  

The Veteran was afforded a SSA psychiatric evaluation in December 1993.  The examining psychologist determined that the Veteran appeared to have an adjustment disorder, atypical features.  It was noted that the Veteran had a long history of physical problems, but that hypochondriacal interpretations may be magnifying the Veteran's perception of these issues as his perception did not fully correspond with the medical evidence of record.  

The Veteran reported in June 1995 that he believed he could not work full-time.  The Veteran related this problem to his severe depression, which he believed was due to a number of physical ailments.  

The Veteran underwent a psychiatric evaluation with VA in August 1995.  The Veteran reported that he was first treated by a psychiatrist while in the military.  However, this is not supported by the medical evidence of record.  As noted above, the record reflects psychiatric treatment between the Veteran's two periods of active duty.  The VA psychologist diagnosed the Veteran with rule out psychotic disorder and dysthymic disorder by history.  The Veteran was subsequently hospitalized in September 1995 and a diagnosis of schizoaffective disorder was assigned at this time.  Another record from this time notes a diagnosis of a psychotic disorder, rule out schizoaffective disorder versus schizophrenia, rule out major depression with psychotic features.  The Veteran was again hospitalized in March 1996.  He was again diagnosed with a history of schizoaffective disorder.  It was noted that his psychosocial stressors included financial problems, chronic mental illness and school problems.  

The Veteran was again hospitalized in April 1999.  The Veteran reported that he recently dropped out of a computer class because members of the class were messing with him and harassing him.  An Axis I diagnosis of schizoaffective disorder was assigned.  An Axis II diagnosis of antisocial personality traits was also assigned.  

The Veteran was seen for treatment in October 2002.  A diagnosis of schizophrenia, paranoid, severe, disabling type, was assigned.  There was no suggestion that this condition was due to military service.  In December 2002, a VA psychiatrist opined that the Veteran's schizoaffective disorder could have an organic etiology.  A diagnosis of rule out neurosyphilis was made at this time.  

An April 2003 outpatient record notes a diagnosis of schizoaffective disorder, probable posttraumatic stress disorder (PTSD), and a history of thalassemia.  March 2005 and July 2006 records also note diagnoses of schizoaffective disorder and PTSD.  

In January 2007, the Veteran was seen for psychiatric treatment.  The physician stated that "clearly" the Veteran began to experience some manifestation of his very serious psychiatric illness while in the Army.  It is unclear what evidence was relied upon when formulating this opinion, as the psychiatrist made no mention of reviewing any medical records or of the fact that the Veteran first developed psychiatric symptomatology between his two periods of active duty.  

The Veteran was seen on an outpatient basis in December 2007.  It was noted that the Veteran was doing much better, psychiatrically, than he had been doing in the past.  Diagnoses of schizophrenia and PTSD were assigned at this time.  There was no opinion offered relating these diagnoses to military service.  

The Veteran was afforded a VA psychiatric examination in February 2010.  The Veteran reported feeling anxious and concerned about his health.  He reported that he felt bad because he could not continue to work.  The examiner diagnosed the Veteran with schizoaffective disorder.  A Global Assessment of Functioning (GAF) score of 45 was assigned because of the Veteran's overall serious symptoms associated with a reduction of social, vocational and mental functioning.  The examiner concluded that it was less likely as not that this disability was caused by or a result of military service.  The examiner explained that the Veteran was noted to be suffering from a chronic anxiety disorder in August 1981.  However, upon enlistment in 1984, a psychiatric evaluation was normal.  There was no subsequent diagnosis of a chronic psychiatric disorder in the service treatment records.  The Veteran was discharged because of degenerative joint disease and his ankle fusion, and not for psychiatric reasons.  While the Veteran did express symptoms of paranoia during the present examination, it was not clear whether these feelings started during military service.  The examiner further explained that the Veteran's depressive and anxious symptoms appeared to be related to his schizoaffective disorder and not to separate diagnoses.  There was a significant discrepancy between the Veteran's presentation and the results of testing, suggesting symptom exaggeration.  

The preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for a psychiatric disorder.  The first evidence of record of a psychiatric disorder is a diagnosis of an anxiety disorder made in the time period between the Veteran's two periods of active military service.  However, at the time of reenlistment in 1984, there was no mention of a psychiatric disorder.  The record does not reflect treatment for a psychiatric disorder during this period of military service, and the Veteran was subsequently discharged for medical reasons, rather than psychiatric reasons.  

The Board recognizes that the Veteran was diagnosed with an adjustment disorder in February 1993, and a personality disorder in November 1993.  When a chronic disease, such as psychoses, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Neither disorder, however, is a psychosis.  See 38 C.F.R. § 3.384 (2011).  In any event, the record clearly reflects psychiatric treatment prior to the Veteran's second period of active duty, and, the VA examiner of February 2010 concluded upon examination of the Veteran and review of the evidence of record that it was less likely than not that the Veteran's psychiatric disability arose as a result of military service.  


The Board also recognizes that the Veteran has claimed he suffers from psychiatric symptomatology, such as depression, as a result of his service-connected disabilities.  However, as explained by the February 2010 VA examiner, the Veteran's symptoms of depression and anxiety were not separate disorders, but rather, part of the Veteran's schizoaffective disorder.  As already noted, the examiner opined that this condition did not manifest as a result of active military service.  

The Board has also considered whether there is evidence of aggravation of the Veteran's previously diagnosed adjustment disorder during his period of active duty from August 1984 to February 1993.  However, a review of the evidence of record fails to reflect treatment for a psychiatric disorder.  The Veteran was noted to be suffering from an adjustment disorder due to pain.  However, there was no treatment or diagnosis of his currently diagnosed schizoaffective disorder at this time.  Also, as noted by the November 1993 VA examiner, the Veteran exhibited all the characteristics of having had a lifelong pattern of maladaptive behavior which fit with the criteria of a personality disorder of mixed type with paranoid and avoidant features.  38 C.F.R. § 3.303(c) automatically excludes certain disorders from service connection.  Thus, congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.  The record contains no evidence indicating that the Veteran suffers from a current psychiatric disorder that may have been aggravated as a result of military service.  

The Board also notes that the record does reflect intermittent diagnoses of PTSD.  Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  In the present case, the diagnosis of PTSD has not been confirmed, as no such condition was found upon examination in 2010.  Furthermore, the Veteran has not submitted any credible evidence of an in-service stressor, and none of the medical evidence of record diagnosing PTSD related this condition to the Veteran's military service or an alleged stressor.  As such, the criteria for establishing entitlement to service connection for PTSD have not been met.  

Finally, the Board recognizes that the Veteran believes he is entitled to service connection for a psychiatric disability.  As already noted, the Veteran is competent to testify to matters such as chronic symptomatology.  However, in the present case, the existence of psychiatric symptomatology both before and after the Veteran's second period of active duty is not in dispute.  What is in dispute is whether this symptomatology is somehow related to military service.  The record does not reflect that the Veteran is competent to offer this testimony.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  According to the February 1993 VA examiner, the Veteran suffered from a lifelong adjustment disorder.  The February 2010 VA examiner concluded that the Veteran now suffered from schizoaffective disorder that was less likely as not related to military service.  Therefore, the competent evidence of record fails to relate the Veteran's psychiatric symptomatology to military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a psychiatric disorder must be denied.

Eye Condition

According to the Veteran's May 1976 enlistment examination, an evaluation of the eyes was determined to be abnormal.  Specifically, it was noted that the Veteran had defective distant vision.  In June 1976, the Veteran was seen with complaints of blurring vision after reading for a short time.  It was noted that the Veteran had worn prescription glasses since 1962.  According to the Veteran's May 1979 separation examination, his eye sight was 20/20, bilaterally.  A general evaluation of the eyes at this time was also deemed to be normal.  

A February 1981 record notes that the Veteran was suffering from burning in both eyes secondary to contact lens solution he had purchased the previous day.  The Veteran was diagnosed with bilateral corneal-keratitis - initos.  This notation was not made during a period of active duty, as the Veteran served on active duty from May 1976 to May 1979 and from August 1984 to February 1993.  

The Veteran's vision was again deemed to be 20/20 upon examination in August 1984.  However, in March 1985, the Veteran indicated that his near vision seemed blurred.  The Veteran was noted to have a negative eye history, and a diagnosis of hyperopic astigmatism was assigned.  An April 1986 in-service examination also noted defective visual acuity, with uncorrected visual acuity now at 20/40 bilaterally.  A July 1986 record reflects that the Veteran was complaining of irritation in both eyes with redness and itching.  The Veteran was diagnosed with a conjunctival infection and photophobia.  These diagnoses were confirmed in July 1986.  It was noted that a visual acuity test could not be performed due to severe photophobia.  A diagnosis of conjunctivitis was also assigned in February 1987.  In July 1990, the Veteran was referred to optometry for possible corneal drying secondary to his Bells palsy.   He was also seen in September 1991 with a two day history of eye pain.  The Veteran was diagnosed with mild conjunctivitis of the left eye.  

The Veteran was afforded a VA examination in November 1993.  Examination of the eyes was normal with reactive pupils, bilaterally.  A fundoscopic examination was normal as well.  It was noted that the Veteran wore corrective lenses.  The Veteran was diagnosed with hyperopic presbyopia, correctable to 20/20 in both eyes.  Visual fields were full to confrontation and his ocular health was described as unremarkable.  

A November 1994 VA treatment record notes that the Veteran was complaining of occasional blurry vision, both distant and near.  The Veteran was seen for a private eye evaluation in January 1995.  The Veteran's ocular health was noted to be normal.  A diagnosis of high hyperopia with a difficult time adjusting to bifocals was assigned.  The Veteran was also treated by VA in March 1996 for complaints of decreased visual acuity.  However, the provisional diagnosis was noted to be schizoaffective disorder.  

The Veteran has also alleged that he injured his right eye when attempting suicide.  According to an August 2000 private treatment note, the Veteran was found in an alley with an obvious head injury.  Subsequent records note the Veteran sustained multiple fractures, including the right frontal bone, the right orbital pterygoid, the right zygomatic arch, the right maxillary sinus, the right acetabular, the left acetabular and the right sacroiliac.  The Veteran also sustained a laceration of the right eye.  A September 2000 record notes that while the Veteran's right eye vision was still foggy, it had certainly improved since the initial injury.  

The Veteran underwent an ophthalmology consultation in November 2003.  The Veteran reported decreased vision in his right eye for the past year.  Visual acuity, with correction, was 20/40 in the right eye and 20/20 in the left eye.  Pupils reacted normally to light and a slit lamp showed normal corneas, lids and lenses.  There was evidence of optic nerve pallor in the right eye with some epiretinal membrane changes.  

During treatment in December 2003, the Veteran reported decreased vision in his right eye.  He indicated that he first noticed this approximately one year earlier.  The examining physician opined that the Veteran had optic nerve pallor of the right eye.  It was noted that the Veteran had a head injury three years earlier which might explain the problem.  However, since the Veteran reported not noticing decreased vision until the previous year, the physician was unable to say that this was the cause.  The Board notes that despite the Veteran's assertion of a one year history, he clearly reported impaired vision during the initial hospitalization following his fall of August 2000.  A February 2003 optometry note also indicates that the Veteran was suffering from decreased visual acuity that began shortly after a head injury.  

According to an October 2006 optometry consultation, the Veteran suffered from blurry vision of the right eye since head trauma in 2001.  He was noted to have a slow painless progressive loss of visual acuity in both eyes.  

The record contains a treatment report from the Cleveland Eye Specialists and Consultants dated August 2009.  The authoring physician noted that the Veteran was seen in August 2009 with complaints of a pulsating sensation in the left eye and some eyelid fasciculations of three days.  The Veteran also reported a gradual decline in left eye vision.  Visual acuity was 20/50 in the right eye and 20/30 in the left eye with hyperopic correction.  Anterior segment examination and fundoscopic examination were essentially unremarkable other than some suggestion of optic atrophy on the right eye.  The physician concluded that the Veteran's right eye visual impairment was due to optic nerve disease and altitudinal visual field defect.  It was noted that the Veteran was status post closed head injury.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for an eye disability.  The Board is not disputing that the Veteran was treated for itching, redness and conjunctivitis during active military service.  However, the evidence of record demonstrates that these symptoms were not associated with a chronic disability.  According to the November 1993 VA examination, the Veteran's ocular health was normal.  There was no finding of conjunctivitis or complaints of itching or redness by the Veteran.  A private eye evaluation from January 1995 also revealed the Veteran's ocular health to be normal.  As such, this demonstrates that the Veteran's in-service symptomatology of itching and redness was an acute and transitory condition resolving prior to separation from active duty.  

The Board recognizes that the Veteran has reported symptoms such as itching since his separation from military service.  He has indicated that this began when he used dirty water and/or contact lens solution.  While the Board recognizes that there is evidence of treatment after using contact lens solution in 1981, the assertion that the Veteran has suffered from chronic symptomatology since military service is not credible.  The record contains numerous eye evaluations since the Veteran's separation from 1993.  Consistently, these records fail to reflect symptomatology such as itching.  An October 2006 evaluation also specifically found the eyes to be painless.  The Board finds it highly unlikely that the Veteran failed to mention chronic symptomatology such as itching, despite frequent eye examinations throughout the pendency of this claim.  As such, the Board does not find this assertion to be credible.  

The record reflects that the Veteran has been diagnosed with conditions such as hyperopia and hyperopic astigmatism.  However, service connection is not available for such conditions.  As noted in the previous section, 38 C.F.R. § 3.303(c) automatically excludes certain disorders from service connection.  Thus, congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.  The only exception to the rule on developmental defects is if there is probative evidence of additional disability due to aggravation by superimposed disease or injury.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).  The record does not reflect any superimposed disease or injury in this case.  While the Veteran did suffer from conjunctivitis during military service, this symptomatology resolved prior to separation from active duty.  

Finally, the Board recognizes that the Veteran also suffers from optic nerve disease and altitudinal visual field defect of the right eye.  However, this disability has clearly been related to a suicide attempt that took place in August 2000 in which the Veteran suffered multiple fractures to the face.  The Veteran has not disputed that this event took place.  As the Veteran is not service-connected for any psychiatric disability, any disabilities that arose as a suicide attempt (that may or may not be related to the Veteran's diagnosed psychiatric disability) cannot be service-connected.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for an eye disability must be denied.




ORDER

Service connection for a lipoma of the right lower back is granted.  

Service connection for pseudofolliculitis barbae is granted.  

Service connection for a psychiatric disability is denied.  

Service connection for an eye disability is denied.  


REMAND

Cold Weather Injuries

The Veteran contends that he is entitled to service connection for the residuals of cold weather injuries incurred during active duty.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

According to a February 1988 in-service treatment record, the Veteran was complaining of pain and numbness in his fingers and toes after exposure to cold weather.  The Veteran was diagnosed with mild cold weather injuries.  Another record refers to these injuries as possible frostbite.  However, subsequent records, including a November 1993 VA examination, fail to reflect any chronic residuals associated with this injury.  

Nonetheless, the Veteran asserted in his February 2005 statement that he has suffered from symptomatology since his original injury and that he currently suffers from numbness in his toes.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, there is evidence of an in-service injury.  The Veteran has also provided testimony of current symptomatology that he claims has existed since his in-service injury.  As such, the McLendon criteria have been met.  The Veteran must be scheduled for a VA examination to determine whether he suffers from any current disability that is associated to his in-service cold exposure.  




	(CONTINUED ON NEXT PAGE)
Residuals of Taking Seldane/Erythromycin, to Include a Coronary Disorder

These claims were previously denied by the Board for lack of a current disability.  However, as noted in the January 2011 Court decision, additional evidence must be considered before appellate review can proceed on these issues.  

Initially, the Board notes that the Veteran's service treatment records fail to reflect a chronic disability of the heart or any chronic symptomatology relate to medication use.  An evaluation of the chest and heart was deemed to be normal during the Veteran's May 1976 enlistment examination.  There is no evidence of complaints regarding the chest or heart during the first period of active service, and the May 1979 separation examination report reflects that an evaluation of the Veteran's chest and heart was deemed to be normal.  He was later prescribed Erythromycin in July 1979 to treat an ulcer.  

The Veteran was seen with a complaint of chest pain for the past week in April 1991.  The Veteran was diagnosed with chest pain that was probably non-cardiac in origin.  According to an August 1992 in-service treatment record, the Veteran had a syncopal episode while driving.  It was noted that the Veteran had been taking Seldane.  The record indicates that the Veteran was without symptomatology after discontinuing Seldane.  Another August 1992 record notes a history of mitral valve prolapse.  

Post-service treatment records reflect that the Veteran has continued to report symptomatology such as chest pain.  However, in October 1999, and electrocardiogram (ECG) was normal and the Veteran was diagnosed with chest pain of a noncardiac nature.  Nonetheless, the Veteran reported in a February 2005 statement that he continued to have pain in his chest and palpitations of the heart, and that he had been told he had some sort of pulmonary problem.  The Veteran also reported that he suffered from headaches, sinus problems and lapses in memory.  The Veteran related this symptomatology to the use of Seldane and Erythromycin.  It is unclear what basis the Veteran has for related his symptomatology to the use of these drugs.  

Despite the lack of medical evidence linking the Veteran's current symptoms to military service or medication use, he has provided lay testimony of chronic symptomatology.  Furthermore, the August 1992 service treatment record does suggest the possibility that the Veteran's symptomatology stopped after he discontinued the use of Seldane.  In light of the Veteran's competent testimony regarding symptomatology, and the evidence of record at least suggesting a possible association between this symptomatology and the medication Seldane, the Veteran should be scheduled for a VA examination in which an opinion is provided as to whether there are any chronic disabilities associated with the use of Seldane/Erthromycin.  

Pes Planus

The Veteran also contends that he is entitled to service connection for pes planus.  Regrettably, a remand is necessary on this matter as well to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's May 1976 enlistment examination reflects that an evaluation of the feet was deemed to be abnormal.  Specifically, it was noted that the Veteran suffered from pes planus.  The Veteran was also noted to be suffering from pelvic tilt, scoliosis, and a mild shortening of the right leg.  

An April 1979 in-service treatment record reflects that the Veteran had pes planus.  He was referred for longitudinal arch supports.  Another April 1979 note indicates that the Veteran was complaining of flat feet for the past two to three months.  This condition was not mentioned in the May 1979 separation examination report.  

An October 1985 service treatment note reflects that the Veteran was suffering from marked pes planus.  A pes planus deformity was again noted in July 1988.  An October 1988 record indicates that the Veteran was suffering from severe pain in his right foot with pes planus.  His right subtalar joint was subsequently fused in September 1991.  

The Veteran testified during his January 2008 hearing that he believed his pes planus preexisted military service and that it was worsened during his active military service in large part due to physical training.  For purposes of basic entitlement to service-connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  In the present case, pes planus was clearly noted on the Veteran's enlistment examination.  As such, the presumption of soundness does not apply.  

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

In light of the above, the Board finds that the Veteran should be scheduled for a VA examination to determine whether his preexisting pes planus was permanently aggravated as a result of his active military service.  In addition, the examiner should opine as to whether the Veteran's pes planus has been permanently aggravated as a result of a service-connected disability, to include his right subtalar joint fusion.  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Left Hand Injury

The Veteran also contends that he is entitled to service connection for the residuals of a left hand injury.  Regrettably, a remand is necessary on this matter as well to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's May 1976 enlistment examination reflects that the Veteran fractured his right thumb in 1970.  It was noted that there was a need to rule out the probability of deformity.  The upper extremities were found to be normal otherwise.  According to a March 1977 in-service treatment record, the Veteran was running up stairs and fell on his right thumb.  The Veteran was diagnosed with a probable non-displaced fracture of the proximal end of the first metacarpal.  A follow-up treatment note from three weeks later notes a deformity at the joint.  A February 1978 record reflects that the Veteran sustained a crush injury to the distal phalynx of the right index finger.  It was noted that there was some skin avulsion to the tip of the finger.  X-rays revealed a distal fracture and the Veteran was treated with a splint.  

The Veteran was also seen in April 1978 with complaints of a non-movable lump on the right first metacarpal, as well as pain in the first left metacarpal times one week.  X-rays revealed an old well-healed fracture of the right hand, but the examination was normal otherwise.  The Veteran was seen for continued pain in August 1978, but radiographic imaging revealed the left hand to appear intact with no evidence of arthritic change in the first carpometacarpal joint.  Another August 1978 record indicates that examination of the thumbs was deemed to be normal.  An evaluation of the upper extremities performed as part of the Veteran's May 1979 separation examination was deemed to be normal.  A December 1979 post-service record also reflects that both hands were normal with no arthritic changes.  The only problem noted was a deformity of the ungula tuft of the index finger.  

According to an October 1984 radiographic report, the Veteran fractured the second metacarpal of the right hand.  The metacarpal neck was noted to be in satisfactory alignment after reduction.  A follow-up treatment note dated December 1984 notes that this was healing well.  The Veteran was also treated in November 1984 after puncturing his left index finger while gathering leaves.  The Veteran also suffered a superficial laceration of the right ring finger in September 1987.  A November 1989 record also notes that the Veteran fell on his out-stretched right hand and he now had swelling and some tenderness of the fifth metacarpal.  A subsequent X-ray was within normal limits and a wrist strain was diagnosed.  

The Veteran was afforded a VA examination of the left hand in January 2010.  The examiner concluded that the Veteran suffered from base of thumb joint arthritis of the left hand.  The examiner opined that this condition was not likely related to service, but rather to a natural occurring phenomenon, because it was present in the right hand as well.  However, as outlined above, the evidence of record demonstrates that the Veteran injured both his right and left hands during active military service.  As such, the underlying rationale that the Veteran's left hand condition is a naturally occurring phenomenon because it existed in the right hand as well appears to be based on an inaccurate understanding of the underlying facts.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Veteran should be afforded an additional VA examination in which an opinion regarding etiology is again provided, in light of the evidence of both left and right hand injuries during active service.  

Sinusitis

An evaluation of the Veteran's sinuses was deemed to be normal during his May 1976 enlistment examination.  Regrettably, a remand is necessary on this matter as well to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

According to a February 1978 in-service treatment record, the Veteran was suffering from stuffiness with slight frontal and maxillary sinus tenderness.  In November 1978, the Veteran was seen with complaints of a sore throat with nasal drainage.  The Veteran was diagnosed with an upper respiratory infection.  The records fail to reflect that this developed into a chronic disability, however, as evaluation of the Veteran's sinuses in May 1979 was deemed to be normal.  

According to an August 1985 in-service treatment record, the Veteran had been suffering from increased nasal congestion for the past two weeks.  A diagnosis of viral upper respiratory infection was assigned.  The Veteran also reported a history of headaches with sinus pain upon treatment in April 1987.  The Veteran was continuing to report sinus congestion upon treatment in July 1987.  A diagnosis of possible sinus problems was assigned.  Probable sinusitis was also noted upon treatment in April 1989.  However, a May 1989 record diagnosed the Veteran with a viral upper respiratory infection versus allergic rhinitis (the Board notes that service connection for allergic rhinitis has already been established).  The Veteran was seen in May 1991 with complaints of sinus problems.  The Veteran was also found to have a history of multiple bouts of rhinitis/bronchitis during treatment in January 1992.  Another January 1992 note indicates that the Veteran reported sinus problems since 1987.  

Post-service treatment records confirm that the Veteran has been diagnosed with sinusitis during the pendency of his claim.  According to a November 2007 VA outpatient treatment record, the Veteran suffered from severe chronic sinusitis.  

The Veteran was afforded a VA examination of the sinuses in January 2010.  According to the examiner, the Veteran's post-operative sinus and his previous diagnosis of chronic sinusitis were not related to his periods of service and previous sinus infections.  Regrettably, the examiner provided no rationale in support of this medical opinion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Therefore, the Veteran's claims file should be forwarded to the physician who performed his January 2010 VA examination so that an opinion can be provided that is supported by a complete rationale may be provided.  

Increased Rating Claims

The Veteran is also seeking higher disability evaluations for a number of service-connected disabilities, including:  

(1) An initial disability evaluation in excess of 10 percent for degenerative joint disease of the right knee and donor site residuals of a right knee bone graft;  

(2) An increased disability evaluation for the post-operative residuals of a right subtalar joint fusion, to include a rating in excess of 10 percent prior to December 1, 2003, and a rating in excess of 20 percent as of December 1, 2003; 

(3) An increased disability evaluation for irritable bowel syndrome, to include an initial compensable disability evaluation prior to February 3, 2005, and a disability evaluation in excess of 10 percent as of February 3, 2005.  

The record reflects that the Veteran was last afforded a VA examination of his joints in January 2005.  He was last afforded a VA examination for his irritable bowel syndrome in February 2005.  Therefore, it has been more than 7 years since the Veteran's service-connected disabilities were examined.  Since these examinations, the Veteran has submitted enough evidence to fill six additional volumes.  While much of this evidence is duplicative of evidence already of record, he has also provided statements and treatment records suggesting a worsening of his service-connected disabilities.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Therefore, he must be scheduled for more recent VA examinations before appellate review may proceed.  

TDIU

Finally, as previously discussed in the introduction, a claim of TDIU has been raised by the evidence of record.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is presently service-connected for status post right subtalar joint fusion (rated as 20 percent disabling), residuals of a cervical strain (rated as 20 percent disabling), degenerative joint disease of the right knee (rated as 10 percent disabling), asthma (rated as 10 percent disabling), irritable bowel syndrome (rated as 10 percent disabling), residuals of a right finger injury (rated as 0 percent disabling) and allergic rhinitis (rated as 0 percent disabling), for a combined disability evaluation of 50 percent.  As such, the Veteran does not presently meet the criteria outlined at 38 C.F.R. § 4.16(a).  

Numerous additional claims from the Veteran are presently being remanded for further development.  The outcome of these claims could have a direct result on the Veteran's entitlement to TDIU benefits.  As such, the Board finds that the issue of entitlement to TDIU benefits is inextricably intertwined with the issues currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/Appeals Management Center (AMC) should schedule the Veteran for a VA examination to determine whether he suffers from any current residuals related to an in-service cold injury.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review prior to the scheduled examination.  The examiner is asked to perform all necessary tests and studies and indicate whether the Veteran suffers from any current disability of the fingers or toes.  If so, the examiner should opine as to whether it is at least as likely as not that these disability(s) manifested as a result of in-service cold exposure.  The Board concedes that there is evidence of complaints following cold exposure in February 1988.  

A complete rationale must be provided for all opinions offered and the Veteran's lay statements regarding his symptomatology must be considered and discussed.  

2.  The Veteran should also be scheduled for a VA examination to determine whether he suffers from any current residuals from taking the medications Seldane/Erythromycin, to include a coronary disorder.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review prior to the scheduled examination.  The examiner is asked to perform all necessary tests and studies, and indicate whether the Veteran suffers from any current disability, such as memory loss, dizziness, a coronary disorder or any other related symptomatology.  If so, the examiner should opine as to whether it is at least as likely as not that these disorders manifested during, or as a result of, active military service, to include as due to the use of Seldane and/or Erythromycin.  The Board notes that the record confirms the Veteran did use these medications in the past.  

A complete rationale must be provided for all opinions offered and the Veteran's lay statements regarding his symptomatology must be considered and discussed.  

3.  The Veteran should also be scheduled for a VA examination regarding the etiology of his preexisting pes planus.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review prior to the scheduled examination.  The examiner is asked to perform all necessary tests and studies, and opine as to whether the Veteran's preexisting pes planus was permanently aggravated as a result of his active military service, or, whether it has been permanently aggravated as a result of a service-connected disability.  

A complete rationale must be provided for all opinions offered and the Veteran's lay statements regarding his symptomatology must be considered and discussed.  

4.  The Veteran should also be scheduled for a VA examination regarding his claimed residuals to an in-service left hand injury.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review prior to the scheduled examination.  The examiner is asked to perform all necessary tests and studies, and offer an opinion as to whether it is at least as likely as not that the Veteran suffers from a disability of the left hand that manifested during, or as a result of, active military service.  The Board notes that service treatment records confirm injuries to both the left and right hand during military service.  

A complete rationale must be provided for all opinions offered and the Veteran's lay statements regarding his symptomatology must be considered and discussed.  

5.  The Veteran should also be scheduled for a new VA examination for his claimed chronic sinusitis.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review prior to the scheduled examination.  The record reflects that the Veteran has been diagnosed with sinusitis during the pendency of this claim.  The examiner should determine whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered and the Veteran's lay statements regarding his symptomatology must be considered and discussed.  

6.  The Veteran should also be scheduled for a VA examination to determine the current level of severity of his service-connected degenerative joint disease of the right knee and donor site residuals of a right knee graft.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review prior to the scheduled examination.  The examiner is asked to perform all necessary tests and studies, and describe in detail all symptomatology associated with this disability.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding his symptomatology must be considered and discussed.  

7.  The Veteran should also be scheduled for a VA examination to determine the current level of severity of his service-connected right subtalar joint fusion.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review prior to the scheduled examination.  The examiner is asked to perform all necessary tests and studies, and describe in detail all symptomatology associated with this disability.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right foot/ankle.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding his symptomatology must be considered and discussed.  

8.  The Veteran should also be scheduled for a VA examination to determine the current level of severity of his service-connected irritable bowel syndrome.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review prior to the scheduled examination.  The examiner is asked to perform all indicated tests and studies, and describe in detail all symptomatology associated with this disability.  

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding his symptomatology must be considered and discussed.  

9.  The RO/AMC should then review the claims file and all additional development to ensure that the mandates of this remand have been satisfied.  If additional development is deemed necessary, these steps should be taken prior to returning this case to the Board.  

10.  After completion of the above, the RO/AMC should readjudicate the Veteran's claims, considering all of the evidence of record.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


